                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DEVERICK SCOTT,                                                                 PLAINTIFF
ADC #131042

v.                                   4:19CV00859-JM-JTK

CORRECT CARE SOLUTIONS, et al.                                                 DEFENDANTS

                                            ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      All allegations except the denial of exercise claim are DISMISSED without

prejudice.

       2       The following Defendants are dismissed: Correct Care Solutions, Dexter Payne,

Keith Waddle, Daniel Wayne Golden, Gibson, Plummer, Brown, Mahoney, Garcia, Lord,

Washington, Butler, W. Taylor, Evans, Kennedy, Cook, Smallwood, Whittaker, Vineyard,

Roderick Williams, Jones, Gloria Thompson, Deidra Swopes, Meadows, Bland, Madden, M.

Taylor, Scott Taylor, and Frank.

       IT IS SO ORDERED this 24th day of January, 2020.



                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE

                                                1
